DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 7-9, 14, 18, 36-38, 43, 51-52 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to select coverage extension (CE) level for narrow band Internet of Things (IoT).
		Lee et al (US 20160353440 A1) discloses to determine a coverage enhancement level for uplink channel. Based on the CE level, the UE determines the number of repetitions and transmission power required for the number of repetitions and transmits the uplink channel with the number of repetitions at the determined transmission power (Fig. 6-7, Par 0167-0170, Par 0201).
		Lee does not explicitly disclose, “determining that the wireless device is permitted to make a second attempt according to CE level N+1, the determining based on a determination that: PCE,Th,N < RSRP < PCE,Th,N+ PCE,Offset
	wherein RSRP corresponds to a received power of the wireless device while operating according to CE level N; wherein PCE,Th,N corresponds to a boundary between CE level N and CE level N+1, and wherein PCE,Th,N+ PCE,Offset corresponds to a power level within CE level N”. 
		Lee et al (US 20180160346 A1) discloses that a UE receives different thresholds to switch from one CE level to another CE level. UE measures the power (RSRP) of the serving cell and compares the measured power with the 
		Lee does not explicitly disclose, “determining that the wireless device is permitted to make a second attempt according to CE level N+1, the determining based on a determination that: PCE,Th,N < RSRP < PCE,Th,N+ PCE,Offset
	wherein RSRP corresponds to a received power of the wireless device while operating according to CE level N; wherein PCE,Th,N corresponds to a boundary between CE level N and CE level N+1, and wherein PCE,Th,N+ PCE,Offset corresponds to a power level within CE level N”. 

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473